 1                                                                    Hon. Brian A. Tsuchida
 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8

 9      AFFILIATED FM INSURANCE                  Cause No. 2:19-cv-01966-RAJ-BAT
        COMPANY, a Rhode Island corporation,
10      and AXCELIS TECHNOLOGIES INC.,
        a Massachusetts corporation,
11
                       Plaintiffs,               STIPULATED MOTION TO EXTEND
12                                               CERTAIN PRE-TRIAL DEADLINES
                       v.                        AND PROPOSED ORDER
13
        EXPEDITORS INTERNATIONAL NZ              Note for Motion: May 20, 2021
14      LTD, a New Zealand corporation;
15      EXPEDITORS INTERNATIONAL OF
        WASHINGTON INC., a Washington
16      corporation, and HAWAIIAN
        AIRLINES INC., a Delaware
17      corporation.

18                     Defendants.

19
        EXPEDITORS INTERNATIONAL NZ
20      LTD and EXPEDITORS
        INTERNATIONAL OF WASHINGTON
21      INC.,
22                     Cross-Claim Plaintiffs,
23
                       v.
24
        HAWAIIAN AIRLINES INC.,
25
                       Cross-Claim Defendant.

                                                          FAIN ANDERSON VANDERHOEF
     JOINT MOTION TO EXTEND DEADLINES- 1
                                                          ROSENDAHL O'HALLORAN SPILLANE, PLLC
     (CASE NO. 2:19-cv-01966-BAT)                         701 Fifth Avenue, Suite 4750
                                                          Seattle, WA 98104
                                                          p. 206-749-0094  f. 206-749-0194
 1          COME NOW all the parties to this case, and request that this Court extend certain

 2   existing upcoming internal deadlines for a period of 11 days, as follows:
 3                                          PRETRIAL DATES
 4                        Event:                Current Deadline:       Proposed Deadline:
 5           All motion related to discovery         05-28-2021               06-08-2021
 6           must be filed by
             Discovery completed by                  06-01-2021               06-12-2021
 7
             Dispositive motions deadline            06-25-2021               07-06-2021
 8
             Mediation deadline                      07-12-2021               07-12-2021
 9
             TRIAL DATE                            No trial date set        No trial date set
10

11
            The reasons for the request for an 11-day extension are that (1) the parties are actively
12

13   attempting to settle the case, and would rather proceed with that than proceed with discovery and

14   (2) there may be additional witnesses identified during pending depositions, which may require

15   additional discovery. Also, the Covid-19 worldwide pandemic continues to serve as a hindrance

16   to discovery.

17          All parties, as evidenced by the electronic signatures below, are in agreement to this

18   extension of time.
19                         Respectfully submitted this 20th day of May, 2021.
20

21                                                CONDON & FORSYTH LLP
22
                                                   /s/ Bartholomew J. Banino
23                                                Bartholomew J. Banino, NY Bar No. 2906568
                                                  Admitted Pro Hac Vice
24                                                7 Times Square
                                                  New York, NY 10036
25                                                Email: bbanino@condonlaw.com
                                                  Phone: 212-894-6818
                                                  Attorneys for Defendant/Cross-Claim Defendant
                                                                 FAIN ANDERSON VANDERHOEF
      JOINT MOTION TO EXTEND DEADLINES- 2
                                                                 ROSENDAHL O'HALLORAN SPILLANE, PLLC
      (CASE NO. 2:19-cv-01966-BAT)                               701 Fifth Avenue, Suite 4750
                                                                 Seattle, WA 98104
                                                                 p. 206-749-0094  f. 206-749-0194
 1                                         Hawaiian Airlines Inc.

 2
                                           FAIN ANDERSON VANDERHOEF
 3                                         ROSENDAHL O’HALLORAN SPILLANE PLLC
 4
                                            /s/ Jeremiah R. Newhall
 5                                         On behalf of: Eron Z. Cannon, WSBA No. 42706
                                           Jeremiah R. Newhall, WSBA No. 54959
 6                                         701 Fifth Avenue, Suite 4750
                                           Seattle, WA 98104
 7                                         Email: eron@favros.com
 8                                         Phone: (206) 749-0094
                                           Attorneys for Defendant/Cross-Claim Defendant
 9                                         Hawaiian Airlines Inc.

10
                                           LAW OFFICES OF VI JEAN RENO
11
                                            /s/ Vi Jean Reno
12
                                           Vi Jean Reno, WSBA No. 9385
13                                         1420 Fifth Avenue, Suite 3000
                                           Seattle, WA 98101
14                                         Email: vjreno@renolawsea.com
                                           Phone: (206) 622-4100
15                                         Fax: (206) 464-0461
16                                         Attorneys for Plaintiffs Affiliated FM
                                           Company and Axcelis Technologies Inc.
17
                                           FOSTER GARVEY PC
18
                                             /s/ Steven W. Block
19                                         Steven W. Block, WSBA No. 24299
20                                         Kelly A. Mennemeier, WSBA No.51838
                                           1111 Third Avenue, Suite 3000
21                                         Seattle, WA 98101-3292
                                           Email: steve.block@foster.com
22                                         kelly.mennemeier@foster.com
                                           Phone: (206) 447-4400
23                                         Fax: (206) 447-9700
24                                         Attorneys for Defendants/Cross-Claim Plaintiffs
                                           Expeditors International NZ Ltd. and
25                                         Expeditors International of Washington Inc.


                                                         FAIN ANDERSON VANDERHOEF
     JOINT MOTION TO EXTEND DEADLINES- 3
                                                         ROSENDAHL O'HALLORAN SPILLANE, PLLC
     (CASE NO. 2:19-cv-01966-BAT)                        701 Fifth Avenue, Suite 4750
                                                         Seattle, WA 98104
                                                         p. 206-749-0094  f. 206-749-0194
 1                                               ORDER

 2          The parties having so stipulated, and the Court finding good cause for entry hereof,
 3
            NOW THEREFORE, IT IS HEREBY ORDERED that the case schedule be reset in
 4
     accordance with the above listed dates.
 5

 6                                   Dated this 21st day of May, 2021.
 7

 8

 9
                                                          A
                                                          BRIAN A. TSUCHIDA
                                                          United States Magistrate Judge
10

11
     Presented by:
12

13    /s/ Bartholomew J. Banino
     Bartholomew J. Banino, NY Bar No. 2906568
14   Admitted Pro Hac Vice
     7 Times Square
15   New York, NY 10036
     Email: bbanino@condonlaw.com
16   Phone: 212-894-6818
     Attorneys for Defendant/Cross-Claim Defendant
17   Hawaiian Airlines Inc.
18

19    /s/ Jeremiah R. Newhall
     On behalf of: Eron Z. Cannon, WSBA No. 42706
20   Jeremiah R. Newhall, WSBA No. 54959
     FAIN ANDERSON VANDERHOEF
21   ROSENDAHL O’HALLORAN SPILLANE PLLC
22   701 Fifth Avenue, Suite 4750
     Seattle, WA 98104
23   Email: eron@favros.com
             jeremiah@favros.com
24   Phone: (206) 749-0094
     Fax: (206) 749-0194
25   Attorneys for Defendant/Cross-Claim Defendant
     Hawaiian Airlines Inc.
                                                                FAIN ANDERSON VANDERHOEF
      JOINT MOTION TO EXTEND DEADLINES- 4
                                                                ROSENDAHL O'HALLORAN SPILLANE, PLLC
      (CASE NO. 2:19-cv-01966-BAT)                              701 Fifth Avenue, Suite 4750
                                                                Seattle, WA 98104
                                                                p. 206-749-0094  f. 206-749-0194
 1

 2    /s/ Vi Jean Reno
     Vi Jean Reno, WSBA No. 9385
 3
     Law Offices of Vi Jean Reno
 4   1420 Fifth Avenue, Suite 3000
     Seattle, WA 98101
 5   Email: vjreno@renolawsea.com
     Phone: (206) 622-4100
 6   Fax: (206) 464-0461
     Attorneys for Plaintiffs Affiliated FM
 7
     Company and Axcelis Technologies Inc.
 8

 9    /s/ Steven W. Block
     Steven W. Block, WSBA No. 24299
10   Kelly A. Mennemeier, WSBA No.51838
11   FOSTER GARVEY PC
     1111 Third Avenue, Suite 3000
12   Seattle, WA 98101-3292
     Email: steve.block@foster.com
13            kelly.mennemeier@foster.com
     Phone: (206) 447-4400
14   Fax: (206) 447-9700
15   Attorneys for Defendants/Cross-Claim Plaintiffs
     Expeditors International NZ Ltd. and
16   Expeditors International of Washington Inc.

17

18

19

20

21

22

23

24

25


                                                       FAIN ANDERSON VANDERHOEF
      JOINT MOTION TO EXTEND DEADLINES- 5
                                                       ROSENDAHL O'HALLORAN SPILLANE, PLLC
      (CASE NO. 2:19-cv-01966-BAT)                     701 Fifth Avenue, Suite 4750
                                                       Seattle, WA 98104
                                                       p. 206-749-0094  f. 206-749-0194
 1                                   CERTIFICATE OF SERVICE

 2           I hereby certify that on the date below, I electronically filed the foregoing document with
 3   the Clerk of the Court using the CM/ECF system, which will send notification of such filing to
 4   the following:
 5
              Counsel for Plaintiff
 6            Vi Jean Reno
              Law Offices of Vi Jean Reno
 7            1420 Fifth Avenue, Suite 3000
              Seattle, WA 98101
 8            vjreno@renolawsea.com
              Phone: 206 622-4100
 9
10            Counsel for Expeditors International
              Steven W. Block, WSBA No. 24299
11
              Kelly A. Mennemeier, WSBA No.51838
12            FOSTER GARVEY PC
              1111 Third Avenue, Suite 3000
13            Seattle, WA 98101-3292
14
            Signed at Seattle, Washington this 20th day of May, 2021.
15

16
                                                   /s/ Sydney M. McCrorie
17                                                 Sydney M. McCrorie, Legal Assistant

18

19

20

21

22

23

24

25


                                                                  FAIN ANDERSON VANDERHOEF
      JOINT MOTION TO EXTEND DEADLINES- 6
                                                                  ROSENDAHL O'HALLORAN SPILLANE, PLLC
      (CASE NO. 2:19-cv-01966-BAT)                                701 Fifth Avenue, Suite 4750
                                                                  Seattle, WA 98104
                                                                  p. 206-749-0094  f. 206-749-0194
